Exhibit 10.1

 

EXECUTIVE INCENTIVE STOCK OPTION AGREEMENT

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is entered into and effective as of the            day of
                                    , 20      , by and between Broadwind
Energy, Inc., a Nevada corporation (the “Company”) and
                                 (“Participant”).

 

RECITALS

 

A.                                   Participant on the date hereof is a key
employee or officer of the Company or one of its Affiliates; and

 

B.                                     The Company wishes to grant incentive
stock options to Participant pursuant to this Agreement and the 2007 Equity
Incentive Plan (the “Plan”); and

 

C.                                     The Administrator has authorized the
grant of an incentive stock option to Participant to give Participant an
inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company and has determined that, as of
the effective date of this Agreement, the fair market value of the Company’s
common stock is                                                           
Dollars ($                        ) per share.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF OPTION

 

The Company hereby grants to Participant the right, privilege, and option (the
“Option”) to purchase up to                                                 
(                                  ) shares (the “Option Shares”) of the
Company’s Common Stock, according to the terms and subject to the conditions
hereinafter set forth and as set forth in the Plan.  [The per share price to be
paid by Participant in the event of an exercise of the Option shall be
                                             Dollars ($                        )
OR: Because Participant owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or its Parent
or any Subsidiary, the per share price to be paid by Participant in the event of
an exercise of the Option shall be                                         
Dollars ($                    ), which is not less than one hundred ten percent
(110%) of the fair market value of the Company’s Common Stock at the date of
grant of this Option.]  The Option is intended to be an “incentive stock
option,” as defined in Section 422 of the Internal Revenue Code as amended (the
“Code”), to the extent permitted by Section 422(d) of the Code.  Shares granted
in excess of the 422(d) limit will be treated as a nonqualified stock option.

 

ARTICLE II.  DURATION OF OPTION AND EXERCISABILITY

 

A.           Initial Period of Exercisability.  Except as provided in Articles
II.B, II.C and III below, the Option shall become exercisable according to the
following schedule.  Once the Option becomes fully exercisable Participant may
continue to exercise this Option under the terms and conditions of this
Agreement

 

--------------------------------------------------------------------------------


 

until the first of the termination of this Option as provided herein or the
Expiration Date (as defined below).  If Participant does not purchase upon an
exercise of this Option the full number of shares which Participant is then
entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option’s termination or Expiration Date such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.  Except as otherwise provided in Articles II.B, II.C and III. below,
the term during which this Option may be exercised will continue until 5:00 p.m.
(Central time) on [the date that is no more than ten (10) years following the
date of grant of this Option OR: for greater than ten percent (10%) holders
insert the date that is no more than five (5) years following the date of grant
of this Option] (the “Expiration Date”).  In no event shall this Option be
exercisable after the Expiration Date.

 

Vesting Date

 

Number of Option Shares
Available for Exercise

 

 

 

 

 

 

 

 

 

 

B.             Termination of Employment for Reasons Other Than Death or
Disability.  Except as provided in Article III below, in the event Participant
ceases to be a key employee or officer of the Company or any Affiliate for any
reason other than death or an event that constitutes permanent and total
disability within the meaning of Section 22(e)(3) of the Code (“Disability”),
any unexercised portion of this Option which was exercisable as of the date of
such termination may be exercised, in whole or in part, by Participant before
the earlier of (i) the close of business on the three-month anniversary date of
such termination of employment, and (ii) the Expiration Date.  To the extent
this Option was not exercisable upon such termination of employment, or if
Participant does not exercise the unexercised portion of the Option that was
exercisable within the time specified in this Article II.B, all rights of
Participant under this Option shall terminate, and the Option shall thereafter
be void.

 

C.             Termination of Employment Due to Death or Disability.  In the
event Participant ceases to be a key employee or officer of the Company or any
Affiliate by reason of death or Disability, any unexercised portion of this
Option which was exercisable as of the date of such termination may be
exercised, in whole or in part, by Participant (or by Participant’s heirs or
legal representative(s) in the event of death or Disability) before the earlier
of (i) the close of business on the twelve-month anniversary date of such
termination of employment and (ii) the Expiration Date.  To the extent this
Option was not exercisable upon such termination of employment, or if
Participant does not exercise the unexercised portion of the Option that was
exercisable within the time specified in this Article II.C, all rights of
Participant under this Option shall terminate, and the Option shall thereafter
be void.

 

ARTICLE III.  CHANGE OF CONTROL

 

A.           Acceleration.  Notwithstanding anything in the Plan or this
Agreement to the contrary, if, upon or within one year of a Change of Control
(as defined below), the Company or a succeeding entity terminates Participant’s
employment relationship, except in the event of a termination for Cause (as
defined in the Participant’s Employment Agreement, executed contemporaneously
with this Agreement), this Option shall become immediately and fully exercisable
upon such Change of Control and shall remain exercisable until the earlier of
(i) the Expiration Date, and (ii) the date determined by the Administrator in
connection with the terms of the Plan (including, without limitation, upon
consummation of the Change of Control, if so determined by the Administrator).  
If Participant does not exercise this Option, as the case may be, within the
time specified in this Article III.A, all rights of Participant under this
Option shall be forfeited. If Participant exercises this

 

2

--------------------------------------------------------------------------------


 

Option on a date that is after the three-month anniversary of the date of his
termination of employment, this Option shall be treated as a nonqualified stock
option and shall no longer qualify as an incentive stock option under Code
Section 422.

 

B.             Change of Control Defined.  For purposes of this Article III, a
“Change of Control” means:

 

i.                  The consummation of any merger, consolidation, exchange, or
reorganization to which the Company is a party if the individuals and entities
who were stockholders of the Company immediately prior to the effective date of
such transaction have, immediately following the effective date of such
transaction, beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of less than fifty percent (50%) of the total combined
voting power of all classes of securities issued by the surviving corporation;

 

ii.               The stockholders of the Company approve any plan or proposal
for the liquidation of the Company;

 

iii.            A sale, lease or other transfer of all or substantially all of
the assets of the Company to any person or entity which is not an Affiliate of
the Company; or

 

iv.           The acquisition, without prior approval by resolution adopted by
the Board, of direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of securities of the Company
representing, in the aggregate, fifty percent (50%) or more of the total
combined voting power of all classes of the Company’s then-issued and
outstanding securities by any person or entity or by a group of associated
persons or entities acting in concert; provided, however, that a Change of
Control will not be deemed to occur if such acquisition is initiated by
Participant or an entity in which Participant owns fifty percent (50%) or more
of the total combined voting power of all classes of such entity’s securities,
or if Participant or such entity is a member of the group of associated persons
or entities acting in concert.  In all cases, the determination of whether a
Change of Control has occurred shall be made in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations,
notices and other guidance of general applicability issued thereunder.

 

C.             Limitation on Change of Control Payments.  Participant shall not
be entitled to receive any Change of Control Payment, as defined below, which
would constitute a “parachute payment” for purposes of Code Section 280G, or any
successor provision, and the regulations thereunder.  In the event any Change of
Control Payment payable to Participant would constitute a “parachute payment,”
Participant shall have the right to designate those Change of Control Payments
which would be reduced or eliminated so that Participant will not receive a
“parachute payment.”  For purposes of this Article III.C, a “Change of Control
Payment” shall mean any payment, benefit or transfer of property in the nature
of compensation paid to or for the benefit of Participant under any arrangement
which is considered contingent on a Change of Control for purposes of Code
Section 280G, including, without limitation, any and all of the Company’s
salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
the acceleration of this Option.

 

ARTICLE IV.  MANNER OF OPTION EXERCISE

 

A.           Notice.  This Option may be exercised by Participant in whole or in
part from time to time, subject to the conditions contained in the Plan and
herein, by delivery, in person or by registered mail, to the Company at its
principal executive office, of a written notice of exercise.  Such notice shall
be in a form satisfactory to the Administrator, shall identify the Option, shall
specify the number of Option Shares with respect to which the Option is being
exercised, and shall be signed by the person or persons so exercising the
Option.  Such notice shall be accompanied by payment in full of the total
purchase price of the Option Shares

 

3

--------------------------------------------------------------------------------


 

purchased; the exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement.  In the event that the Option is being exercised, as
provided by the Plan and Article II.C, above, by Participant’s heirs or legal
representative(s), the notice shall be accompanied by appropriate proof of right
of such person or persons to exercise the Option.  As soon as practicable after
the effective exercise of the Option, Participant (or Participant’s heirs or
legal representative(s) in the event of death or Disability) shall be recorded
on the stock transfer books of the Company as the owner of the Option Shares
purchased, and the Company may deliver to Participant (or Participant’s heirs or
legal representative(s)) one or more duly issued stock certificates evidencing
such ownership.  All requisite original issue or transfer documentary stamp
taxes shall be paid by the Company.

 

B.             Payment.  At the time of exercise of this Option, Participant may
determine whether to pay the total purchase price of the Option Shares to be
purchased solely in cash (including a personal check or a certified or bank
cashier’s check, payable to the order of the Company) or by transfer from
Participant to the Company of previously-owned shares of Common Stock of the
Company with a then current aggregate Fair Market Value equal to such total
purchase price, or by a combination of cash and such previously-owned shares of
Common Stock.  The Administrator may reject Participant’s election to pay all or
part of the purchase price under this Option with previously-owned shares of
common stock and may require such purchase price to be paid entirely in cash if,
in the sole discretion of the Administrator, payment in previously-owned shares
would cause the Company to be required to recognize a charge to earnings in
connection therewith.  For purposes of this Agreement, (a) “previously-owned
shares” shall mean shares of Common Stock of the Company that Participant has
owned for at least six months prior to the time of exercise, and (b) “Fair
Market Value” will be determined as set forth in the Plan.

 

C.             Investment Purpose.  The Company shall not be required to issue
or deliver any shares of Common Stock under this Option unless (a)(1) such
shares are covered by an effective and current registration statement under the
Securities Act of 1933 and applicable state securities laws or (2) if the
Administrator has determined not to so register such shares, exemptions from
registration under the Securities Act of 1933 and applicable state securities
laws are available for such issuance (as determined by counsel to the Company)
and the Company has received from Participant (or Participant’s heirs(s) or
legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its sole discretion upon
the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, transfer of such shares shall be
restricted unless the Company receives an opinion of counsel satisfactory to the
Company to the effect that registration under the Securities Act of 1933 and
applicable state securities laws is not required with respect to such transfer.

 

ARTICLE V.  NONTRANSFERABILITY

 

This Option shall not be transferable by Participant, either voluntarily or
involuntarily, or subject to any lien, directly or indirectly, by operation of
law or otherwise, except as provided in the Plan.  Any attempt to transfer or
encumber this Option other than in accordance with the Plan shall void this
Option and this Option, to the extent not fully exercised, shall terminate.

 

ARTICLE VI.  DISPOSITIONS AND WITHHOLDING TAXES

 

A.           Notification of Disqualifying Disposition.  Prior to making a
disposition (as defined in Section 424(c) of the Code) of any shares of Common
Stock acquired pursuant to the exercise of this Option before the expiration of
two years after the date hereof or before the expiration of one year after the
date on

 

4

--------------------------------------------------------------------------------


 

which such shares of Common Stock were transferred to Participant pursuant to
exercise of this Option, Participant shall send written notice to the Company of
the proposed date of such disposition, the number of shares to be disposed of,
the amount of proceeds to be received from such disposition and any other
information relating to such disposition that the Company may reasonably
request.  The right of Participant to make such a disposition shall be
conditioned on the receipt by the Company of all amounts necessary to satisfy
any federal, state or local withholding tax requirements attributable to such
disposition.  The Administrator shall have the right, in its sole discretion, to
endorse any certificates representing the Option Shares with a legend
restricting transfer and to cause a stop transfer order to be entered with the
Company’s transfer agent until such time as the Company receives the amounts
necessary to satisfy such withholding requirements or until the later of the
expiration of two years from the date hereof or one year from the date on which
such shares were transferred to Participant pursuant to the exercise of this
Option.

 

B.             General Obligation.  The Company is entitled to (a) withhold and
deduct from future payments to Participant, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to Participant’s
exercise of this Option, including, without limitation, a disposition of shares
of Common Stock described in Article VI.A above, that causes this Option to
cease to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations thereunder, or (b) require
Participant promptly to remit the amount of such withholding to the Company
before acting on any such disposition of shares of Common Stock.  In the event
that the Company is unable to withhold such amounts, for whatever reason,
Participant hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

 

C.             Use of Shares.  The Administrator may, in its sole discretion and
subject to such rules as the Administrator may adopt, permit Participant to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the exercise of this Option either by electing to have the
Company withhold from the shares of Common Stock to be issued upon the exercise
of this Option that number of shares of common stock, or by electing to deliver
to the Company previously-owned shares of common stock, in either case having a
Fair Market Value (determined as set forth in the Plan) on the date such tax is
determined under the Code (the “Tax Date”) equal to the amount necessary to
satisfy the minimum required tax withholding amount based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from the
option.  In no event may the Company withhold shares having a Fair Market Value
in excess of such statutory minimum required tax withholding.  Participant’s
election to have the company withhold shares of Common Stock or to deliver
previously-owned shares of Common Stock upon exercise is irrevocable and is
subject to the consent of the Administrator and shall otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3 or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities and Exchange Act of 1934, if applicable.  To the extent
that shares of Common Stock may be issued prior to the Tax Date to the electing
Participant, Participant hereby agrees to surrender that number of shares on the
Tax Date having an aggregate Fair Market Value (determined as set forth in the
Plan) equal to the withholding tax due.

 

ARTICLE VII.  CAPITAL ADJUSTMENTS

 

Pursuant and subject to Section 14 of the Plan, in the event of an increase or
decrease in the number of shares of common stock resulting from a stock split,
reverse stock split, stock dividend, combination of shares, rights offering,
reclassification of the common stock, or any other change in the corporate
structure or shares of the Company, the Administrator, in order to prevent
dilution or enlargement of the rights of Participant, may make appropriate
adjustment as to the number and kind of securities subject to this Option.  Any
such adjustment affecting this Option shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option but
with an appropriate adjustment in the price for each share or other unit of

 

5

--------------------------------------------------------------------------------


 

any security subject to the Option. Without the consent of Participant, however,
no such change shall be made in the terms of the Option if such change would
disqualify the Option from treatment as an “incentive stock option” within the
meaning of Code Section 422, or any successor provision, or would be considered
a modification, extension or renewal of an option under Code Section 424(h), or
any successor provision.

 

ARTICLE VIII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE IX.  2007 EQUITY INCENTIVE PLAN

 

The Option represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE X.  NON-SOLICITATION

 

A.           Restrictive Covenant.  During the period beginning on the date of
this Option and ending on the later of (i) one year following the termination of
Participant’s employment with, or service to, the Company or an Affiliate
pursuant to ARTICLE II.  B or (ii) the expiration of this Option pursuant to
ARTICLE II.  A or ARTICLE II.  C, Participant shall not, except with the express
prior written consent of the Company:  (i) directly or indirectly, either for
Participant, or on behalf of any of the Company’s or any Affiliate’s competitors
(“Competitors”): (1) induce or attempt to induce any employee, independent
contractor or consultant of the Company or any Affiliate to leave the employ of,
or terminate its engagement with, the Company or any Affiliate; or (2) in any
way interfere with the relationship between the Company or any Affiliate and any
employee, independent contractor or consultant of the Company or any affiliate;
or (ii) directly or indirectly, either for Participant, or on behalf of any of
the Competitors, solicit the business of any person or entity known to
Participant to be a customer of the Company or any of its Affiliates, where
Participant, or any person reporting to Participant, had an ongoing business
relationship or had made substantial efforts with respect to such customer
during Participant’s employment with, or service to, the Company or an
Affiliate.

 

B.             Violation of Restrictive Covenant.  Participant, by accepting
this Option, agrees that the foregoing covenants are reasonable with respect to
their duration and scope.  Participant further acknowledges that the
restrictions are reasonable and necessary for the protection of the legitimate
business interests of the Company and its Affiliates, that they create no undue
hardships, that any violation of these restrictions would cause substantial
injury to the Company and its Affiliates, and that such restrictions were a
material inducement to the Company to grant this Option.  In the event of any
violation or threatened violation of these restrictions, any and all rights of
Participant under this Option, whether unvested or vested, shall be forfeited
and shall immediately terminate and shall thereafter be void.

 

ARTICLE XI.  MISCELLANEOUS

 

A.           Employment or Other Relationship; Rights as Stockholder.  Nothing
in this Agreement shall be construed to (a) limit in any way the right of the
Company or any Affiliate to terminate the status of Participant as an employee
of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Company or any Affiliate will employ
Participant in any particular position, at any particular rate of compensation
or for any particular period of time.  Participant shall have no rights as a
stockholder with

 

6

--------------------------------------------------------------------------------


 

respect to shares subject to the Option until such shares have been issued to
Participant upon exercise of the Option.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 14 of the Plan.

 

B.             Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws. 
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 

C.             Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its common stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying common stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this option or any of the
underlying shares of common stock without the prior written consent of the
underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to this Agreement which is not
exercised prior to or contemporaneously with such public offering.  Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.              Accounting Compliance.  Participant agrees that, in the event a
Change of Control occurs and Participant is an “affiliate” of the Company or any
Subsidiary (as defined in applicable legal and accounting principles) at the
time of such Change of Control, Participant will comply with all requirements of
Rule 145 of the Securities Act of 1933, as amended, and the requirements of such
other legal or accounting principles, and will execute any documents necessary
to ensure such compliance.  For purposes of this Agreement, the term “Change of
Control” shall have the meaning set forth in Article III above.

 

F.              Stock Legend.  The certificates for any shares of Common Stock
purchased by Participant (or, in the case of death, Participant’s heirs or legal
representative(s)) shall bear an appropriate legend to reflect the restrictions
of this ARTICLE XI.   and Article IV.C, provided, however, that failure to so
endorse any of such certificates shall not render invalid or inapplicable this
ARTICLE XI.

 

G.             Shares Reserved.  The Company shall at all times during the term
of the option period reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

7

--------------------------------------------------------------------------------


 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook
County, Illinois select an arbitrator.  Arbitration will be conducted pursuant
to the provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be
Chicago, Illinois.

 

ARTICLE XII.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

PARTICIPANT

 

 

 

 

--------------------------------------------------------------------------------

 